Exhibit 99 MEREDITH REPORTS FISCAL 2009 THIRD QUARTER EARNINGS Earnings in line with previously stated expectations DES MOINES, Iowa, April 29 Meredith Corporation (NYSE: MDP), the leading media and marketing company serving American women, today reported fiscal 2009 third quarter earnings per share of $0.56, in line with stated expectations. Third quarter revenues were $338 million. This compares to fiscal 2008 third quarter earnings per share of $0.97, and revenues of $392 million. For the first nine months of fiscal 2009, earnings per share were $1.25, including a special charge of $0.21 taken during the fiscal second quarter for the cost of a companywide workforce reduction and closing Country Home magazine. Excluding the special charge, earnings per share for the first nine months of fiscal 2009 were $1.46. Revenues for the first nine months of fiscal 2009 were $1.1 billion. This compares to earnings per share of $2.40 and revenues of $1.2 billion during the first nine months of fiscal 2008. Fiscal 2009 third quarter advertising revenues continued to be impacted by the recession. Publishing advertising revenues declined 12 percent, an improvement over first half results, and significantly outperformed the industry in the quarter. Broadcasting advertising revenues declined 31 percent, primarily due to lower automotive spending along with weakness in the Phoenix and Las Vegas markets. Meredith continues to execute its performance improvement plan, which was put in place at the end of fiscal 2008 and emphasizes (1) gaining market share; (2) growing new revenue streams; and (3) aggressively reducing costs and debt. Meredith experienced success against this plan in the quarter as evidenced by: – Meredith's total share of magazine advertising increased to 11.1percent from 9.4 percent, according to Publishers Information Bureau. – Additionally, magazine subscription profitability grew and trafficrose across the Publishing Group's Websites.Viewership at Meredith'stelevision stations also made strong gains in the recently completedMarch sweeps. – Retransmission revenues doubled, and revenues at Meredith IntegratedMarketing and Meredith Video Solutions grew as well. – Meredith's total operating costs declined 6 percent in the thirdquarter, despite a 7 percent increase in paper prices over theprior-year period. – Meredith generated $56 million in cash flow from operations andincreased cash and cash equivalents by $41 million. "The plan we proactively put in place nearly one year ago is yielding improving results across many of our businesses," said Meredith President and CEO Stephen M. Lacy. "Additionally, our careful and conservative financial management allowed us to raise our dividend 5 percent during the third quarter and further strengthen our balance sheet. We will eliminate approximately $100 million, or 20 percent, of our debt in fiscal 2009, and we continue to be well-positioned to make further investments in our business as strategic opportunities arise." OPERATING RESULTS Publishing For the fiscal 2009 third quarter, Publishing operating profit was $48 million and revenues were $280 million. This compares to operating profit of $64 million and revenues of $315 million in the prior year. Advertising revenues were $132 million, versus $150 million in the prior year. Net advertising revenues per page were down 1 percent from the prior-year period. For the first nine months of fiscal 2009, Publishing operating profit was $105 million, or $111 million excluding the special charge, and revenues were $851 million.
